Per Curiam.

The justice, in rendering judgment in favor of the defendant, made the following indorsement upon the' back of the summons: “ Judgment for the defendant, as he failed to *764comply with, the by-laws, and further that bib sickness-Was not such as to prevent him working.” Am examination of the return,, as - amended, discloses the-fact that the by-laws upon which the justice assumed to act had never been introduced in evidence. It ■thus appears that the judgment was rendered upon facts not proven upon.the trial. It, therefore, follows that the'judgment must be reversed and a new trial ordered, with costs to the appellant to abide the event. ■ • I
Present: BeekMan, P. J., Gildersleevé and Giegerich, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event. ■ ■'- •' ■ ¡